Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments received on 12/13/2021 have been acknowledged. Amendments to the claims in response to Non-Final Office Action mailed 09/13/2021 overcome the rejections over 35 USC 112(b). Cancellation of claim 58 renders moot the claim objections and rejections made under 35 U.S.C. 112(a).
Claims 58-77 have been newly cancelled. 
Claims 5, 6, 43, and 51 have been amended. 
Claims 79-125 have been newly added. 

Reasons for Allowance
Claims 1, 4-6, 9, 15-26, 36-38, 40, 42-44, 47-57, and 78-125 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has claimed antibodies that bind to SIRPα. Anti-SIRPα antibodies are already known in the prior art (see, for example, U.S. Pat. No. 10,081,680). However, the anti-SIRPα antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies comprise six fully defined CDR sequences. As evidenced by Janeway et al., artisans would know that all six CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644